Mr. Justice Gabbert
delivered the opinion of the court:
This is an appeal from a judgment in favor of appellee, holding for naught certain tax deeds issued to appellant. The only question argued on behalf of appellant is that the court erred in holding that the description of the property involved as listed and assessed, was not sufficiently accurate. Counsel for appellant say that the case turned entirely upon this question, and that it was upon this ground that the trial court rendered judgment in favor of appellee. From the; pleadings as abstracted it' appears that the tax deeds in question were attached upon numerous grounds. Testimony was introduced by the respective parties on' the issues made by the pleadings, and these issues, by the judgment, were found in favor of appellee. The testimony is not abstracted, and from aught that is made to appear, the invalidity of the tax deeds may have been established upon some one or more of the issues made by the pleadings other than the one relating to description. In this state of the record no question is presented for determination which would justify a reversal of the case, even if it should be conceded that the description of the property as listed and assessed was sufficiently accurate, for the obvious reason that it cannot be said that the tax deeds are valid when it appears they were assailed upon other grounds which the trial court may have concluded were sufficient to invalidate them, independent of the question of description. The burden is upon *517an appellant to affirmatively establish, prejudicial error. This is not accomplished by merely pointing out one incorrect ruling, when, nevertheless, the judgment for other reasons may be right, because error without prejudice will not work a reversal. When, therefore, it appears, as in the case at bar, that a judgment may be right for reasons other than those assigned by appellant, those _ assigned will not be considered.
The appeal is dismissed. Dismissed.
Chief Justice Steele and Mr. Justice Campbell concur.